Citation Nr: 0011420	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating for organic mental 
disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case, as it concerns the claim for an increased 
rating, arises from an April 1993 rating decision in which a 
50 percent rating for the veteran's organic mental disorder 
was assigned, effective from August 1992.  The veteran 
expressed his disagreement with this decision in February 
1994, and a statement of the case was issued in April 1994.  
This appeal was perfected upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals) in May 1994.  
Thereafter, the record shows that, in December 1994, the 
veteran's disability evaluation was increased to 70 percent, 
effective from August 1992, but, inasmuch as the veteran 
continued to express his belief that an even higher 
evaluation was warranted, his appeal remains active.  

The issue concerning entitlement to a total disability 
evaluation based upon individual unemployability (TDIU) arose 
from an August 1997 rating decision.  The veteran, however, 
did not specifically express his disagreement with that 
decision.  Nevertheless, a statement of the case addressing 
TDIU was issued later that month and, in the letter 
transmitting that document, the RO advised the veteran that, 
in order for him to perfect an appeal with respect to that 
issue, he would simply need to submit a substantive appeal, 
within 60 days.  In October 1997, the veteran submitted a 
substantive appeal regarding the TDIU issue, and, therefore, 
the Board considers the claim for TDIU benefits to be in 
appellate status.  

The record also shows that, after the veteran's claims for an 
increased rating and TDIU benefits were perfected on appeal, 
the case was transferred to the Board in Washington, DC., 
together with another appeal regarding an allegation of error 
in the assignment of an effective date of service connection 
for post-traumatic encephalopathy.  In May 1998, the Board 
entered a final determination regarding the issued concerning 
the effective date for service connection, but remanded the 
veteran's claims concerning TDIU benefits and an increased 
rating for organic mental disorder for additional 
development.  Thereafter, supplemental statements of the case 
were issued in July and November 1999, and the appeal was 
subsequently returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's organic mental disorder has been shown to 
be productive of total social and industrial inadaptability.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
organic mental disorder have been met; this grant of a total 
schedular rating renders moot the claim for a total 
disability rating for compensation purposes based on 
individual unemployability.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7 (1999), and 4.132, 
Diagnostic Code 9304 (Regulations in effect prior to November 
7, 1996).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that claims for increased ratings are, in 
general, well grounded within the meaning of 38 U.S.C.A. 
§ 5107, since an assertion by a claimant that a condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a well-grounded claim.  
With that initial burden having been satisfied, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the RO has obtained the 
reports of VA examinations of the veteran, as well as 
outpatient treatment records.  In addition, the veteran has 
not indicated that any further relevant records are 
available.  Therefore, we conclude that the duty to assist 
the veteran has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

A review of the record reflects that, while in service, the 
veteran sustained a concussion after he fainted and struck 
his head when receiving immunization shots in February 1951.  
After receiving in-patient treatment for 4 days, the veteran 
went on to serve for the remainder of his enlistment, with no 
mention of any pertinent abnormalities shown when examined in 
connection with his separation from service.  Following 
service, the veteran underwent an examination for VA purposes 
in March 1954, in connection with a claim for benefits 
arising from his head injury in service.  The report from 
this examination discloses that the veteran was diagnosed to 
have mild to moderate post-traumatic encephalopathy, and, in 
an April 1954 rating action, service connection for that 
disorder was established.  At the same time, the veteran was 
assigned a 30 percent disability evaluation, which remained 
in effect until the 1993 rating action that has become the 
subject of the present appeal.  

The evidence shows that the above mentioned 1993 rating 
action was precipitated by an informal application for an 
increased rating for the veteran's service-connected 
disability, submitted by him in October 1992.  In connection 
with this claim, the RO obtained records of private treatment 
of the veteran dated between 1991 and 1999, as well as VA 
treatment records and examination reports dated between 1992 
and 1999.  

The private treatment records obtained in connection with the 
veteran's claim show that he received treatment for a number 
of disabilities unrelated to his post traumatic 
encephalopathy, (characterized after 1993 as organic mental 
disorder), as well as for the disability at issue.  These 
unrelated disabilities included a chronic cough, sinusitis, 
and orthopedic complaints.  As to the veteran's organic 
mental disorder, these records show that the veteran was 
prescribed medication that was apparently used for the 
treatment of that disability, but the specific symptoms of 
that condition were not made clear.  

The VA medical records reflect that, in August 1992, the 
veteran underwent a psychological evaluation.  At that time, 
he reported noticing a personality change accompanied by 
increased anxiety, restlessness, irritability, and a tendency 
to experience episodes of accelerated rates of thinking and 
speaking.  At the interview, the veteran was observed to be 
alert, well oriented, non-psychotic, cooperative, and hard 
working.  Tests results indicated, however, that the veteran 
had an organic mental disorder, manifested by moderate facets 
of an organic mood disorder and via milder facets of organic 
visual-memory, visual-motor, and visual-perceptual 
neuropsychological deficits.  The mood disorder was described 
as appearing to have anxious, obsessively worried, restless, 
irritable, and atypically depressed features.  

Outpatient treatment records, dated in October 1992, reflect 
that the veteran was described as working 40 hours per week 
with minimal problems as long as he took his medication.  It 
was noted, however, that he would episodically become anxious 
and confused, and would slow down to a point where he could 
not do his work at the speed his supervisors desired.  These 
records also show that the veteran indicated that, at times, 
he felt blocked in and frustrated, and would panic and want 
to run away.  It was noted that meningitis, for which the 
veteran was treated in 1988, might have very likely 
exacerbated his pre-existing organic brain syndrome.  

Thereafter, the record shows that, in December 1992, the 
veteran underwent two examinations for VA purposes.  The 
first addressed injuries of the brain, and, in this report, 
it was noted that the veteran was working as a janitor, but 
sometimes had mood swings and difficulty performing his job.  
This was described as slowing down.  During the examination, 
the veteran was described as slow in answering questions, but 
was oriented to time, space, and person.  No focal deficit 
was shown, and there were no muscle weakness or sensory 
problems noted.  The diagnostic impression was that, except 
for some slowing in his mentation that might be the effect of 
the injury received in service, there was no other 
neurological deficit.  

The second examination the veteran underwent in December 1992 
was a psychiatric evaluation.  The report from this 
examination includes a notation that, since the veteran's 
meningitis in 1988, he had been significantly more anxious, 
talkative, and irritable.  It was also noted that the veteran 
was having increasing difficulty in keeping up with the pace 
of his job demands, and that his boss had advised that there 
was a good possibility he would be fired because of this.  At 
the examination, the veteran appeared somewhat disoriented 
and moderately anxious, and he was noted to exhibit motor 
restlessness.  He was nevertheless alert, and attempted to be 
cooperative, but he frequently showed signs of pressured 
speech, circumstantial thinking, and tangential associations.  
The veteran's affect was described as significantly anxious 
and moderately depressed.  His memory was characterized as 
rather weak, as were his abstract reasoning, overall 
intellectual functioning, judgment, and insight.  

The diagnosis following this examination was organic mental 
disorder, not otherwise specified, manifested via moderate 
facets of an organic mood disorder and milder facets of 
organic visual memory, visual motor, and visual perceptual 
deficits.  Regarding functional level as measured on the 
Global Assessment of Functioning (GAF) Scale, the examiner 
assigned a score of 60, denoting moderate impairment over the 
past year, and a score of 50 currently, which was 
characterized as the equivalent of serious impairment in 
occupational functioning, as well as interpersonal 
functioning within the family. 

The examiner also noted that the veteran's service-connected 
disability was significantly more severe than when the 
veteran was discharged from service.  In that regard, he 
noted that the veteran's past history of alcohol abuse 
(although abstinent for 20 years), and meningitis made it 
impossible to determine to what degree the veteran's current 
disability was related to his in-service injury, and to what 
degree it was related to subsequent events.  Nevertheless, it 
was his opinion that the veteran had "reached the point 
where he is no longer competitively employable based on all 
of his current conditions."  

Outpatient VA treatment records, dated in 1993, reflect that 
the veteran was considered to have an anxiety neurosis and 
that he exhibited poor concentration, which evidently caused 
him to take longer to perform tasks at work.  Records dated 
in August 1993 reflect that the veteran experienced an 
episode at work in which he became scared and started to 
shake, sweat, and experience a racing heart.  Apparently, the 
veteran's boss had previously expressed his wish that the 
veteran quit working because he was too slow.  This produced 
depression on the part of the veteran, that was accompanied 
by decreased energy, concentration, and motivation.  

Other records from this time show that the veteran's thought 
process was described as concrete, tangential, and 
circumstantial, although subsequently dated records from 
October 1993 reflect that his mood was described as good, and 
that he was able to handle difficulties with his boss at work 
much better.  

Records dated in May 1994 reveal that the veteran was 
described as feeling "pretty good" since he left his job in 
February 1994, and that his memory had improved such that he 
did not need to write everything down on paper to remember 
what he needed to do.  It was also noted that the veteran 
seemed to be getting along better with his family.  This 
relative improvement appears to have been maintained 
throughout the remainder of 1994 and in 1995, when outpatient 
treatment records, dated in June 1995, reflect that the 
veteran was described as "doing very well."  

The report of a VA examination conducted in August 1995 
reflects that the veteran was cooperative, although his 
affect was somewhat constricted and he was described as still 
somewhat circumstantial in his speech.  The veteran's thought 
processes were considered to be within normal limits, 
however, although his attention span and concentration were 
described as a bit attenuated.  The diagnosis was anxiety 
disorder due to status post spinal meningitis, with panic 
attacks and currently in a fair state of remission.  The GAF 
score assigned was 60, which, as indicated from the 1992 
examination report, reflects moderate impairment.  
Thereafter, outpatient records, dated in December 1995, show 
that the veteran reported no complaints.  

In addition to the VA medical records described above, the RO 
received a statement from an individual who was apparently 
the veteran's former workplace supervisor.  In this 
statement, dated in November 1994, the veteran's performance 
was described as steadily declining, which was attributed to 
deterioration in the veteran's physical and mental health.  
The veteran's performance was characterized as eventually 
reaching a point that was not acceptable, after which the 
veteran voluntarily retired.  

Also received from the veteran's former employer was a list 
of days the veteran lost due to illness between 1989 and 
February 1994.  This document was received in July 1995, and 
showed that, in 1991, the veteran lost 71/2 days, and in 1992, 
he lost 15 days.  The veteran lost 111/2 days in 1993, although 
8 of those were due to a left shin injury he had sustained on 
the job.  

In June 1999, the veteran underwent another VA examination.  
The report from this examination notes that he was spending 
most of his time caring for his wife, who was recently ill, 
having suffered two strokes and a undergone a hip 
replacement.  The examiner reported that the veteran was well 
aware of the reasons for the examination, and that he 
cooperated fully.  The veteran was also described as 
nonpsychotic, in no distress, with no features of affective 
disturbance, nor of obvious anxiety symptomatology.  He also 
reported no disturbance in day-to-day life that were 
suggestive of any formal psychiatric disturbances.  There 
was, however, some slurring of speech and pressured speech, 
and the veteran was described as having a focused cognitive 
style, with a tendency for circumstantiality and tangential 
introductions of extraneous material.  The veteran also 
reported having relatively poor attention and concentration 
capacity, as well as some mild to moderate short term memory 
problems.  In this regard, however, the examiner noted that 
the veteran appeared to be functioning at about the same 
level as when he was evaluated in December 1992.  The 
examiner also commented that the veteran had no interest in 
working, and seemed to be functioning well within the 
situational factors of his retirement and marital life.  The 
diagnosis was cognitive disorder, not otherwise specified, 
and the GAF score was listed as 60.  

An addendum to the foregoing report was prepared in July 
1999.  In this document, it was noted that the veteran had 
exhibited no thought impairment when he had been examined, 
and that his activities of daily living were grossly 
undisturbed.  The examiner went on to state, however, that 
the veteran would have considerable difficulties with 
industrial adaptation due to his cognitive deficits.  

At the time the veteran initiated his claim in 1992, an 
organic mental disorder was evaluated under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9304, for dementia 
associated with brain trauma.  Under this code, a 100 percent 
rating was assigned when there was impairment of intellectual 
functions, orientation, memory, and judgment, and lability 
and shallowness of affect of such extent, severity, depth, 
and persistence as to produce total social and industrial 
inadaptability.  A 70 percent rating was assigned when the 
disability picture presented was less than 100 percent, but 
with symptom combinations productive of severe impairment of 
social and industrial adaptability.  

During the pendency of the veteran's appeal, the criteria for 
evaluating organic mental disorders were revised.  These 
changes became effective in November 1996.  See 61 Fed. Reg. 
52, 695 (1996).  The revised criteria, set out under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9304 (1999), 
have been effective since November 7, 1996, and are as 
follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

The United States Court of Veterans Appeals (since March 
1999, the Court of Appeals for Veterans Claims) held, in 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991) that, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See also Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions. 

The Secretary has taken no action to determine, in blanket 
fashion, whether the new or the old criteria are more 
beneficial.  In this particular case, the RO recently 
concluded that the criteria in effect prior to November 1996 
are more favorable to the veteran.  At the same time, it is 
apparent that the veteran's claim was considered under both 
criteria, and it was determined that an increased evaluation 
was not warranted under either.  See supplemental statements 
of the case dated in July 1999 and November 1999.  
Accordingly, it will be necessary for the Board to consider 
both the old and the new criteria, to determine whether a 
rating in excess of 70 percent is warranted for the veteran's 
organic mental disorder.  We will first consider the evidence 
under the criteria in effect prior to November 1996.  

The record shows that, during the appeal period, when the 
veteran was also employed, he experienced symptoms of 
increased anxiety, restlessness, and irritability.  This 
apparently produced periods at his job when the veteran was 
unable to perform his assigned tasks at an acceptable level.  
Furthermore, when examined in December 1992, the veteran was 
described as somewhat disoriented, and showed signs of 
pressured speech, circumstantial thinking, and tangential 
associations.  At the same time, his memory and judgment were 
characterized as weak, and the examiner considered him no 
longer competitively employable.  

Records dated throughout most of 1993 show the veteran to 
have experienced periods of poor concentration, which 
affected his work performance, and apparently jeopardized his 
continued employment.  This, in turn, produced additional 
depression, as well as a loss of energy and motivation.  
Although records dated toward the end of 1993 suggest an 
improvement in the severity of the veteran's symptoms, he 
nevertheless retired from his job in early 1994, when his 
employer considered him to have reached a point where his 
performance was no longer acceptable.  In this regard, we 
note that the veteran's employer apparently considered the 
veteran to have experienced a physical and a mental 
deterioration that led to his unacceptable performance.  We 
must observe, however, that following a general medical 
examination conducted in May 1995, the examiner found no 
physical problems that would preclude the veteran from 
working.  As such, the medical evidence suggests that it was 
the veteran's mental disorder that accounted for his 
functional deterioration, rather than any physical 
impairment.

In any event, following the veteran's retirement, it appears 
that he experienced a moderation of his symptoms, although he 
was still described as having circumstantial speech and an 
attenuated attention span when examined in 1995, as well as 
some slurring and pressured speech when examined in 1999.  It 
also appears significant, however, that this moderation of 
the veteran's symptoms occurred in the context of his 
retirement from full time work, without the concomitant 
pressures associated with employment.  Moreover, the person 
who examined the veteran in 1999 expressed his belief that, 
should the veteran pursue employment, he would experience 
considerable difficulties with industrial adaptation.  At the 
same time, this examiner also commented that he only 
considered the veteran to be functioning at about the same 
level as when examined in December 1992, which, we observe, 
was when the veteran was considered no longer competitively 
employable.  

Under the foregoing circumstances, it is the Board's view 
that the symptoms of veteran's organic mental disorder have 
been shown to be productive of total social and industrial 
inadaptability.  As indicated above, while the veteran was 
employed, he experienced increased anxiety, restlessness, and 
irritability.  He was also described during that period as 
somewhat disoriented and he exhibited pressured speech, 
circumstantial thinking, and tangential associations.  All of 
these symptoms resulted in a deterioration of his work 
performance, that eventually required his retirement.  
Although the veteran's symptoms have moderated since his 
retirement, given the most recent examiner's opinion 
regarding the difficulties the veteran could anticipate were 
he to attempt employment, it is reasonable to expect a 
resumption of the disability's more severe manifestations in 
an employment setting.  Accordingly, we find that the 
schedular criteria for a 100 percent rating for organic 
mental disorder are met.  

Since the Board has determined that the criteria for a 100 
percent schedular evaluation are met under the criteria in 
effect prior to November 1996, consideration of the veteran's 
appeal under the criteria in effect after that date is not 
warranted at this time.  Any future evaluation of the 
veteran's disability, however,  will be accomplished using 
the current, post-November 7, 1996, criteria.  Furthermore, 
having awarded the veteran a 100 percent schedular rating by 
this decision, his TDIU claim has been rendered moot, and 
will not be further addressed.  





ORDER

Subject to the law and regulations governing the payment of 
monetary awards, a 100 percent evaluation for organic mental 
disorder is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

